HILL, Circuit Judge,
dissenting dubitante:
At the outset, I make two acknowledgments. First, if the Secretary of the United States Treasury Department has the authority, in the form of regulation, to modify the Congressional statute before us by executive amendment, then the “no-loss rule” applies, and the opinion of the panel, as written by Chief Judge Posner, is absolutely correct. Second, the law, as crafted by the Treasury Department and approved by our panel today, may indeed be better than the one enacted by Congress.1
Nevertheless, I am unwilling to place my imprimatur upon Executive Branch legislation that makes changes in the statute that the Treasury Secretary believes are needed.2 If the law is clear and unambiguous, I’d follow the law. If the law is unclear, then I’d give great deference to the interpretation of the agency involved. But, if the law says “drive from Washington to Baltimore,” and the regulations say, “stop overnight in Annapolis,” this direct conflict with the controlling statute should be declared invalid.
As I have said many times, I look respectfully upon the men and women of Congress as grownups who know what they are doing.3 I find it inappropriate to patronize them by noting their imperfect work and quietly correcting it. Moreover, I have even greater respect for Article I, Section 1 of the United States Constitution that confers the power to legislate upon these fine men and women. It doesn’t confer that power upon the Treasury *325Department. It doesn’t confer that power upon us, the judiciary.
Without the “no-loss rule,” the judgment of. the district court is correct. Having — not without some hesitation — concluded that Congress did not enact the “no-loss rule,” I would affirm the judgment of the district court.
So I dissent.4

. “It may be that the Act now created by our Court is a better or more complete Act than the one actually passed by the Congress. Who knows? Its deficiency is that ... [it] was never submitted to the people’s elected representatives and adopted by them." Wilson v. First Houston Inv. Corp, 566 F.2d 1235, 1243 (5th Cir.1978) (Hill, J., dissenting), vacated, 444 U.S. 959, 100 S.Ct. 442, 62 L.Ed.2d 371 (1979).


. This is a personality disorder often found in bureaucrats and federal judges.


.’’But if another course is to be chosen, the fine men and women who have been elected to represent the people are quite competent to the task. The judiciary should neither assume the responsibility nor usurp authority not delegated to it.” Roberts v. Austin, 632 F.2d 1202, 1215 (5th Cir.1980) (Hill, J., concurring specially), cert. denied, 454 U.S. 975, 102 S.Ct. 527, 70 L.Ed.2d 395 (1981).


. This is probably just another example of the ongoing tension between the legislative, executive and judicial branches as to their appropriate roles under the Constitution.